--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT

THIS AGREEMENT is made effective as of the ___ day of December, 2007

AMONG:

> > > TAMM OIL AND GAS CORP., a Nevada company having an office for business
> > > located at 460 734, 7 Avenue SW, Calgary, AB V7K 2R3 Canada
> > > 
> > > (“Tamm”)

AND:

> > > RAHN & BODMER, of Talstrasse 15, 8001 Zurich, Switzerland, A SHAREHOLDER
> > > OF DEEP WELL OIL & GAS, INC. (“DWOG”)
> > > 
> > > (the “Selling Shareholder”)

WHEREAS:

A.        The Selling Shareholder is the registered and beneficial owner of
4,646,215 issued and outstanding common shares in the capital of DWOG;

B.        Tamm has agreed to issue 4,646,215 common shares in the capital of
Tamm to the Selling Shareholder as consideration for the purchase, by Tamm, of
4,646,215 issued and outstanding common shares of DWOG held by the Selling
Shareholder (the “DWOG Shares”); and

C.        Upon the terms and subject to the conditions set forth in this
Agreement, the Selling Shareholder has agreed to sell all of the DWOG Shares
held by the Selling Shareholder to Tamm in exchange for common shares of Tamm.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

1.

DEFINITIONS

    1.1

Definitions. The following terms have the following meanings, unless the context
indicates otherwise:


  (a)

“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

        (b)

“Closing” shall mean the completion of the Transaction, in accordance with
Section 5 hereof, at which time the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

        (c)

“Closing Date” shall mean on or prior to December 31, 2007, unless otherwise
agreed by the parties hereto;


--------------------------------------------------------------------------------


  (d)

“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

        (e)

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

        (f)

“DWOG Shares” shall have the meaning ascribed to such term in recital B above;

        (g)

“GAAP” shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods;

        (h)

“Tamm Shares” shall mean those 4,646,215 fully paid and non-assessable common
shares of Tamm to be issued at a deemed price of $0.001 per share to the Selling
Shareholder by Tamm on the Closing Date;

        (i)

“Non-U.S. Shareholder Certificate” shall mean the Non-U.S. Shareholder
Certificate attached as Schedule 1;

        (j)

“SEC” shall mean the United States Securities and Exchange Commission;

        (k)

“Securities Act” shall mean the United States Securities Act of 1933, as
amended; and

        (l)

“Transaction” shall mean the purchase of the DWOG Shares by Tamm from the
Selling Shareholder in consideration for the issuance of the Tamm Shares.


1.2

Schedules. The following schedules are attached to and form part of this
Agreement:

Schedule 1 -                 Non-U.S. Shareholder Certificate

1.3

Currency. All dollar amounts referred to in this Agreement are in United States
funds, unless expressly stated otherwise.

    2.

THE OFFER, PURCHASE AND SALE OF SHARES

    2.1

Offer, Purchase and Sale of Shares. Subject to the terms and conditions of this
Agreement, the Selling Shareholder hereby covenants and agrees to sell, assign
and transfer to Tamm, and Tamm hereby covenants and agrees to purchase from the
Selling Shareholder the DWOG Shares.

    2.2

Consideration. As consideration for the sale of the DWOG Shares by the Selling
Shareholder, Tamm shall allot and issue the Tamm Shares to the Selling
Shareholder on the basis of one Tamm Share for each one DWOG Share held by the
Selling Shareholder. The Selling Shareholder acknowledges and agrees that the
Tamm Shares are being issued pursuant to a safe harbor from the prospectus and
registration requirements of the Securities Act. The Selling Shareholder agrees
to abide by all applicable resale restrictions and hold periods imposed by all
applicable securities legislation. All certificates representing the Tamm Shares
issued on Closing to the Selling Shareholder who is a U.S. person, as defined by
Regulation S of the Securities Act will be endorsed with the following legend
pursuant to the Securities Act in order to reflect the fact that the Tamm Shares
are restricted securities and will be issued to the Selling Shareholder pursuant
to a safe harbor from the registration requirements of the Securities Act:

> > > “THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> > > TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS

2

--------------------------------------------------------------------------------

> > > DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES
> > > SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
> > > 
> > > NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
> > > MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES
> > > (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
> > > PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
> > > REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
> > > EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > > REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
> > > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
> > > THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
> > > REGULATION S UNDER THE 1933 ACT.”

2.3

Share Exchange Procedure. On Closing, the Selling Shareholder will: (i) exchange
his, her or its share certificate representing the DWOG Shares by delivering
such certificate to Tamm duly executed and endorsed in blank (or accompanied by
duly executed stock powers duly endorsed in blank), in each case in proper form
for transfer, with signatures guaranteed, and, if applicable, with all stock
transfer and any other required documentary stamps affixed thereto and with
appropriate instructions; or (ii) if the Selling Shareholder holds the DWOG
Shares beneficially in book entry form in an account with the Depository Trust
Company (“DTC”), credit Tamm’s balance account with DTC thorough the Fast
Automated Securities Transfer Program or such other available transfer program,
for the number of shares of DWOG entitled to be received by Tamm upon exchange
of the Tamm Shares as contemplated in Section 2.2 above, to allow the transfer
agent to issue certificates for the Tamm Shares to the Selling Shareholder
together with a duly executed Non-U.S. Shareholder Certificate. Notwithstanding
the foregoing, if the Selling Shareholder does not hold the DWOG Shares in
certificate form, Tamm shall be entitled to accept the exchange of the DWOG
Shares for Tamm Shares as contemplated in this Agreement in whatever form is
acceptable to Tamm in its sole discretion.

    2.4

Closing Date. The Closing will take place, subject to the terms and conditions
of this Agreement, on the Closing Date.

    2.5

Restricted Shares. The Selling Shareholder acknowledges that the Tamm Shares
issued pursuant to the terms and conditions set forth in this Agreement will
have such hold periods as are required under applicable securities laws and as a
result may not be sold, transferred or otherwise disposed, except pursuant to an
effective registration statement under the Securities Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in each case only in accordance with all
applicable securities laws. The Selling Shareholder has sought and obtained
independent legal advice as to the resale restrictions applicable in the
jurisdiction of residence, and under U.S. securities laws generally. Tamm has
not undertaken, and will have no obligation, to register any of the Tamm Shares
under the Securities Act; provided, however, that Tamm will assist in providing
legal opinions to the Selling Shareholder at the Selling Shareholder’ cost when
the Selling Shareholder may resell its respective shares under Rule 144
promulgated under the Securities Act.

3

--------------------------------------------------------------------------------


3.

REPRESENTATIONS AND WARRANTIES OF THE SELLING SHAREHOLDER

     

The Selling Shareholder represents and warrants to Tamm, and acknowledge that
Tamm is relying upon such representations and warranties, in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Tamm, as follows:

      3.1

Authority. The Selling Shareholder has all requisite corporate power and
authority to execute and deliver this Agreement and any other document
contemplated by this Agreement (collectively, the “DWOG Documents”) to be signed
by the Selling Shareholder and to perform its obligations hereunder and to
consummate the transactions contemplated hereby. No other corporate or
shareholder proceedings on the part of the Selling Shareholder is necessary to
authorize such documents or to consummate the transactions contemplated hereby.
This Agreement has been, and the other DWOG Documents when executed and
delivered by DWOG as contemplated by this Agreement will be, duly executed and
delivered by the Selling Shareholder and this Agreement is, and the other DWOG
Documents when executed and delivered as contemplated hereby will be, valid and
binding obligations of the Selling Shareholder enforceable in accordance with
their respective terms except.

      3.2

Compliance.

      (a)

immediately prior to and at the Closing, each Selling Shareholder shall be the
legal and beneficial owner of the DWOG Shares and on the Closing Date, the
Selling Shareholder shall transfer to Tamm the DWOG Shares free and clear of all
liens, restrictions, covenants or adverse claims of any kind or character;

      (b)

none of the Tamm Shares have been registered under the 1933 Act, or under any
state securities or "blue sky" laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act ("Regulation S"), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the
Securities Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act and in each case
in accordance with applicable state and provincial securities laws;

      (c)

the decision to execute this Agreement and acquire the Tamm Shares hereunder has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of Tamm, and such decision is based entirely upon a review
of information (the receipt of which is hereby acknowledged) which has been
filed by Tamm with the Securities and Exchange Commission (the "SEC");

      (d)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Tamm Shares;

      (e)

there are risks associated with an investment in the Tamm Shares;

      (f)

the Selling Shareholder has not acquired the Tamm Shares as a result of, and
will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the Securities Act) in the United States in respect of the
Tamm Shares which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the

4

--------------------------------------------------------------------------------


 

Tamm Shares; provided, however, that the Selling Shareholder may sell or
otherwise dispose of the Tamm Shares pursuant to registration thereof under the
Securities Act and any applicable state or provincial securities laws or under
an exemption from such registration requirements;

        (g)

The Selling Shareholder and the Selling Shareholder’s advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from Tamm in
connection with the distribution of the Tamm Shares hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about Tamm;

        (h)

Tamm will refuse to register any transfer of the Tamm Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act and in
accordance with applicable state and provincial securities laws;

        (i)

the statutory and regulatory basis for the exemption claimed for the offer of
the Securities, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the Securities Act or any applicable state and provincial
securities laws;

        (j)

the Selling Shareholder has been advised to consult their own legal, tax and
other advisors with respect to the merits and risks of an investment in the Tamm
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and Tamm is not in any way responsible) for compliance with: (i)
any applicable laws of the jurisdiction in which the Purchaser is resident in
connection with the distribution of the Tamm Shares hereunder, and (ii)
applicable resale restrictions;

        (k)

the Selling Shareholder is not acquiring the Tamm Shares for the account or
benefit of, directly or indirectly, any U.S. Person;

        (l)

The Selling Shareholder is not a U.S. Person;

        (m)

the Selling Shareholder are acquiring the Tamm Shares for investment only and
not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Tamm Shares in
the United States or to U.S. Persons;

        (n)

the Selling Shareholder are outside the United States when receiving and
executing this Agreement and are acquiring the Tamm Shares as principal for the
Selling Shareholder's own account, for investment purposes only, and not with a
view to, or for, resale, distribution or fractionalisation thereof, in whole or
in part, and no other person has a direct or indirect beneficial interest in
such securities;

        (o)

the Selling Shareholder understands and agrees that none of the Tamm Shares have
been registered under the Securities Act, or under any state securities or "blue
sky" laws of any state of the United States, and, unless so registered, may not
be offered or sold in the United States or, directly or indirectly, to U.S.
Persons except in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the Securities Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act;

5

--------------------------------------------------------------------------------


  (p)

the Selling Shareholder understands and agrees that offers and sales of any of
the Tamm Shares prior to the expiration of a period of one year after the date
of original issuance of the securities (the one year period hereinafter referred
to as the "Distribution Compliance Period") shall only be made in compliance
with the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the Securities Act or an exemption therefrom, and
that all offers and sales after the Distribution Compliance Period shall be made
only in compliance with the registration provisions of the Securities Act or an
exemption therefrom and in each case only in accordance with applicable state
and provincial securities laws;

        (q)

the Selling Shareholder understand and agree not to engage in any hedging
transactions involving any of the Tamm Shares unless such transactions are in
compliance with the provisions of the Securities Act and in each case only in
accordance with applicable state and provincial securities laws; and

        (r)

the Selling Shareholder is not aware of any advertisement of any of the Tamm
Shares and is not acquiring the Tamm Shares as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising.


4.

REPRESENTATIONS AND WARRANTIES OF TAMM

     

Tamm represents and warrants to the Selling Shareholder and acknowledges that
the Selling Shareholder is relying upon such representations and warranties in
connection with the execution, delivery and performance of this Agreement,
notwithstanding any investigation made by or on behalf of the Selling
Shareholder, as follows:

      4.1

Organization and Good Standing. Tamm is duly incorporated, organized, validly
existing and in good standing under the laws of the State of Nevada, and has all
requisite corporate power and authority to own, lease and to carry on its
business as now being conducted.

      4.2

Authority. Tamm has all requisite corporate power and authority to execute and
deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Tamm Documents”) to be signed by Tamm and to perform its
obligations hereunder and to consummate the Transaction contemplated hereby. The
execution and delivery of each of the Tamm Documents by Tamm and the
consummation by Tamm of the Transaction contemplated hereby have been duly
authorized by its board of directors and no other corporate or shareholder
proceedings on the part of Tamm is necessary to authorize such documents or to
consummate the Transaction contemplated hereby. This Agreement has been, and the
other Tamm Documents when executed and delivered by Tamm as contemplated by this
Agreement will be, duly executed and delivered by Tamm and this Agreement is,
and the other Tamm Documents when executed and delivered by Tamm, as
contemplated hereby will be, valid and binding obligations of Tamm enforceable
in accordance with their respective terms, except:

      (a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

      (b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

6

--------------------------------------------------------------------------------


  (c)

as limited by public policy.

Capitalization of Tamm. The entire authorized capital stock and other equity
securities of Tamm consists of 91,500,000 shares of common stock with a par
value of $0.001 (the ”Tamm Common Stock”). All of the issued and outstanding
shares of Tamm Common Stock have been duly authorized, are validly issued, were
not issued in violation of any pre-emptive rights and are fully paid and
non-assessable, are not subject to pre-emptive rights and were issued in full
compliance with all federal, state, and local laws, rules and regulations.
Except as contemplated, pursuant to the transactions listed in section 5.2 of
this agreement and by this Agreement, there are no outstanding options,
warrants, subscriptions, phantom shares, conversion rights, or other rights,
agreements, or commitments obligating Tamm to issue any additional shares of
Tamm Common Stock, or any other securities convertible into, exchangeable for,
or evidencing the right to subscribe for or acquire from Tamm any shares of Tamm
Common Stock as of the date of this Agreement. Except as required by applicable
securities laws, there are no agreements purporting to restrict the transfer of
the Tamm Common Stock, no voting agreements, voting trusts, or other
arrangements restricting or affecting the voting of the Tamm Common Stock other
than those shares held by affiliates of Tamm.

4.3

Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of this Transaction will:

      (a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Tamm under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Tamm or any of its material property or assets;

      (b)

violate any provision of the applicable incorporation or charter documents of
Tamm; or

      (c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Tamm or any of its
material property or assets.

      4.4

Validity of Tamm Common Stock Issuable upon the Transaction. The Tamm Shares to
be issued to the Selling Shareholder upon consummation of the Transaction in
accordance with this Agreement will, upon issuance, have been duly and validly
authorized and, when so issued in accordance with the terms of this Agreement,
will be duly and validly issued, fully paid and non- assessable.

      4.5

Filings, Consents and Approvals. Except as required by applicable securities
laws, no filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation by Tamm of the Transaction
contemplated by this Agreement to continue to conduct its business after the
Closing Date in a manner which is consistent with that in which it is presently
conducted.

      4.6

Compliance.

7

--------------------------------------------------------------------------------


  (a)

Tamm is acquiring the DWOG Shares for investment only and not with a view to
resale or distribution and, in particular, it has no intention to distribute
either directly or indirectly any of the DWOG Shares in the United States or to
U.S. Persons;

        (b)

Tamm understands and agrees that none of the DWOG Shares have been registered
under the Securities Act, or under any state securities or "blue sky" laws of
any state of the United States, and, unless so registered, may not be offered or
sold in the United States or, directly or indirectly, to U.S. Persons except
pursuant to an effective registration statement under the Securities Act, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act;

        (c)

Tamm has not engaged in any active or widespread solicitation of security
holders of DWOG in connection with its acquisition of the DWOG Shares;

        (d)

Tamm understands and acknowledges that (i) the DWOG Shares have not been
registered under the Securities Act, are being sold as a restricted security as
that term is defined in Rule 144 of the Securities Act in reliance upon an
exemption from registration afforded by Section 4(2) and/or Regulation D of the
Securities Act; and that such DWOG Shares have not been registered with any
state securities commission or authority; and (ii) the DWOG Shares may not be
transferred, sold or otherwise exchanged unless pursuant to registration under
the Securities Act, or pursuant to an available exemption thereunder;

        (e)

Tamm is not aware of any advertisement of any of the DWOG Shares and are not
acquiring the DWOG Shares as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

        (f)

Tamm possesses the financial and business experience to make an informed
decision to acquire the DWOG Shares and has had access to sufficient information
relating to DWOG and its business operations which would be necessary to make an
informed decision to purchase the DWOG Shares.


4.7

SEC Filings. Tamm has furnished or made available to the Selling Shareholder a
true and complete copy of each report, schedule, registration statement and
proxy statement filed by Tamm with the SEC (collectively, and as such documents
have since the time of their filing been amended, the “Tamm SEC Documents”).

      5.

CLOSING CONDITIONS

      5.1

Conditions Precedent to Closing by Tamm. The obligation of Tamm to consummate
the Transaction is subject to the satisfaction or written waiver of the
conditions set forth below by a date mutually agreed upon by the parties hereto
in writing and in accordance with Section 7. The Closing of the Transaction
contemplated by this Agreement will be deemed to mean a waiver of all conditions
to Closing. These conditions of closing are for the benefit of Tamm and may be
waived by Tamm in its sole discretion.

      (a)

Representations and Warranties. The representations and warranties of the
Selling Shareholder set forth in this Agreement will be true, correct and
complete in all respects as of the Closing Date, as though made on and as of the
Closing Date.

8

--------------------------------------------------------------------------------


  (b)

Performance. All of the covenants and obligations of the Selling Shareholder
that are required to perform or to comply with pursuant to this Agreement at or
prior to the Closing must have been performed and complied with in all material
respects and the Selling Shareholder must have delivered each of the documents
required to be delivered by them pursuant to this Agreement.

          (c)

No Action. No suit, action, or proceeding will be pending or threatened which
would:

          (i)

prevent the consummation of any of the transactions contemplated by this
Agreement, or

          (ii)

cause the Transaction to be rescinded following consummation.

          (d)

Compliance with Securities Laws. Tamm will have received evidence satisfactory
to Tamm that the Tamm Shares issuable in the Transaction will be issuable
without registration pursuant to the Securities Act in reliance on a safe harbor
from the registration requirements of the Securities Act.

          (e)

Closing. The Closing will have occurred by the Closing Date.


5.2

Conditions Precedent to Closing by the Selling Stockholders. The obligation of
the Selling Shareholder to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth below by a date
mutually agreed upon by the parties hereto in writing and in accordance with
Section 7. The Closing of the Transaction will be deemed to mean a waiver of all
conditions to Closing. These conditions precedent are for the benefit of the
Selling Shareholder and may be waived by the Selling Shareholder in their
discretion.

        (a)

Performance. All of the covenants and obligations that Tamm is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects. Tamm must
have delivered each of the documents required to be delivered by it pursuant to
this Agreement.

        (b)

No Action. No suit, action, or proceeding will be pending or threatened which
would:

        (i)

prevent the consummation of any of the transactions contemplated by this
Agreement, or

        (ii)

cause the Transaction to be rescinded following consummation.

        (c)

Closing. The Closing will have occurred by the Closing Date.

        (d)

Tamm shall have completed a private placement financing pursuant to which it
issues up to 2,600,000 units of its securities at a price of $1.25 per unit.


6.

ADDITIONAL COVENANTS OF THE PARTIES


6.1

Notification. Between the date of this Agreement and the Closing Date, each of
the parties to this Agreement will promptly notify the other parties in writing
if it becomes aware of any fact or condition that causes or constitutes a
material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such

9

--------------------------------------------------------------------------------


representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. Should any such
fact or condition require any change in the Schedules relating to such party,
such party will promptly deliver to the other parties a supplement to the
Schedules specifying such change. During the same period, each party will
promptly notify the other parties of the occurrence of any material breach of
any of its covenant in this Agreement or of the occurrence of any event that may
make the satisfaction of such conditions impossible or unlikely.

      7.

CLOSING

      7.1

Closing. The Closing shall take place on the Closing Date at the offices of the
lawyers for Tamm or at such other location as agreed to by the parties.
Notwithstanding the location of the Closing, each party agrees that the Closing
may be completed by the exchange of undertakings between the respective legal
counsel for the Selling Shareholder or Tamm, provided such undertakings are
satisfactory to each party’s respective legal counsel.

      7.2

Closing Deliveries of the Selling Shareholder. At Closing, the Selling
Shareholder will deliver the DWOG Shares as required by Section 2.3 of this
Agreement.

      7.3

Closing Deliveries of Tamm. At Closing, Tamm will deliver or cause to be
delivered share certificates representing the Tamm Shares to the Selling
Shareholder.

      8.

TERMINATION

      8.1

Termination. Except as modified by Section 8.2 hereof, this Agreement may be
terminated at any time prior to the Closing Date contemplated hereby by:

      (a)

mutual agreement of Tamm and the Selling Shareholder;

      (b)

Tamm, if there has been a material breach by the Selling Shareholder of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part of the Selling Shareholder that is not cured, to the
reasonable satisfaction of Tamm, within ten business days after notice of such
breach is given by Tamm (except that no cure period will be provided for a
breach by the Selling Shareholder that by its nature cannot be cured);

      (c)

The Selling Shareholder, if there has been a material breach by Tamm of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part of Tamm that is not cured by the breaching party, to the
reasonable satisfaction of the Selling Shareholder, within ten business days
after notice of such breach is given by the Selling Shareholder (except that no
cure period will be provided for a breach by Tamm that by its nature cannot be
cured); or

      (d)

Tamm or the Selling Shareholder if any injunction or other order of a
governmental entity of competent authority prevents the consummation of the
Transaction contemplated by this Agreement.

      8.2

Effect of Termination. In the event of the termination of this Agreement as
provided in Section 8.1, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.

10

--------------------------------------------------------------------------------


9.

INDEMNIFICATION, REMEDIES, SURVIVAL

      9.1

Certain Definitions. For the purposes of this Article 9, the terms “Loss” and
“Losses” mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by Tamm or the Selling
Shareholder including damages for lost profits or lost business opportunities.

      9.2

The Selling Shareholder Indemnity. The Selling Shareholder will indemnify,
defend, and hold harmless Tamm and its shareholders from, against, and in
respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by Tamm and its shareholders by reason of, resulting from, based upon
or arising out of:

      (a)

any breach by the Selling Shareholder of Section 2.2 of this Agreement; or

      (b)

any misstatement, misrepresentation or breach of the representations and
warranties made by the Selling Shareholder contained in or made in the Non-U.S.
Shareholder Certificate, executed by the Selling Shareholder as part of the
share exchange procedure detailed in Section 2.3 of this Agreement.

      9.3

Tamm Indemnity. Tamm will indemnify, defend, and hold harmless the Selling
Shareholder from, against, for, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by the Selling Shareholder by
reason of, resulting from, based upon or arising out of:

      (a)

any misrepresentation, misstatement or breach of warranty of Tamm contained in
or made pursuant to this Agreement, any Tamm Document or any certificate or
other instrument delivered pursuant to this Agreement; or

      (b)

the breach or partial breach by Tamm of any covenant or agreement of Tamm made
in or pursuant to this Agreement, any Tamm Document or any certificate or other
instrument delivered pursuant to this Agreement.

      9.4

Survival of Indemnification. Notwithstanding Section 9.1 hereof, the
indemnification provisions of this Article 9 will survive the Closing Date and
will continue in full force and effect until two (2) years after the Closing
Date.

      9.5

Effectiveness of Representations; Survival. Each party is entitled to rely on
the representations, warranties and agreements of each of the other parties and
all such representation, warranties and agreement will be effective regardless
of any investigation that any party has undertaken or failed to undertake.
Except as set out in Section 9.4, the representations, warranties and agreements
will survive the Closing Date and continue in full force and effect until six
(6) months after the Closing Date.

      10.

MISCELLANEOUS

      10.1

Amendment. This Agreement may not be amended except by an instrument in writing
signed by each of the parties.

      10.2

Expenses. Each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the Transaction

11

--------------------------------------------------------------------------------


contemplated hereby, including all fees and expenses of agents, representatives,
counsel, and accountants.

    10.3

Entire Agreement. This Agreement, the schedules attached hereto and the other
documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

    10.4

Notices. All notices and other communications required or permitted under to
this Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

   

If to the Selling Shareholder:

The Selling Shareholder’s address provided below on the signature page of this
Agreement

If to Tamm:

Tamm Oil and Gas Corp.
Attention: Sean Dickenson
460 734, 7 Avenue SW, Calgary, AB V7K 2R3 Canada
Telephone: 403-975-9399
Fax: 604.986 -9091

With a copy (which will not constitute notice) to:

Clark Wilson LLP
Barristers & Solicitors
Suite 800 – 885 W. Georgia Street
Vancouver, BC V6C 3H1
Attention: Conrad Y. Nest
Telephone: 604.687.5700
Fax: 604.687.6314

All such notices and other communications will be deemed to have been received:

  (a)

in the case of personal delivery, on the date of such delivery;

        (b)

in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

        (c)

in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

        (d)

in the case of mailing, on the fifth business day following mailing.

12

--------------------------------------------------------------------------------


10.5

Headings. The headings contained in this Agreement are for convenience purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.

    10.6

Benefits. This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.

    10.7

Assignment. This Agreement may not be assigned (except by operation of law) by
any party without the consent of the other parties.

    10.8

Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts made and to be
performed therein.

    10.9

Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.

    10.10

Gender. All references to any party will be read with such changes in number and
gender as the context or reference requires.

    10.11

Counterparts. This Agreement may be executed in one or more counterparts, all of
which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

    10.12

Fax Execution. This Agreement may be executed by delivery of executed signature
pages by fax and such fax execution will be effective for all purposes.

    10.13

Independent Legal Advice. The Selling Shareholder confirms that it has sought
and obtained independent legal advice prior to execution of this Agreement and
cannot and do not rely on the representations of Tamm or its advisors respecting
the legal effects of this Agreement.

    10.14

Schedules and Exhibits. The schedules and exhibits are attached to this
Agreement and incorporated herein.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

TAMM OIL AND GAS CORP.

Per:         /s/ Sean Dickenson
               Authorized Signatory
               Name: Sean Dickenson 
               Title: President

13

--------------------------------------------------------------------------------

SELLING STOCKHOLDER

RAHN & BODMER

Per:         /s/ Ueli Hostettler 
               Authorized Signatory 
               Name: Ueli Hostettler 
               Title: Senior Vice President

Per:         /s/ Sandra Gut
               Authorized Signatory 
               Name: Sandra Gut 
               Title: Assistant Vice President

14

--------------------------------------------------------------------------------

SCHEDULE 1

TO THE SHARE EXCHANGE AGREEMENT
AMONG TAMM OIL AND GAS CORP. AND THE SELLING SHAREHOLDER AS SET
OUT IN THE SHARE EXCHANGE AGREEMENT

NON-U.S. SHAREHOLDER CERTIFICATE

This Certificate is for use by each of the Selling Shareholder who is not a U.S.
Person, as such term is defined in Regulation S of the Securities Act, that is
acquiring common shares in the capital of Tamm Oil and Gas Corp. (the
“Company”). The purpose of this Certificate is to assure the Company that each
Selling Shareholder who is a non U.S. Person will meet the standards imposed by
the Securities Act and the appropriate exemptions of applicable state securities
laws. The Company will rely on the information contained in this Certificate for
the purposes of such determination. The undersigned Selling Shareholder hereby
agrees, acknowledges, represents and warrants that:

          1.      the undersigned is not a “U.S. Person” as such term is defined
by Rule 902 of Regulation S under the United States Securities Act of 1933, as
amended (“U.S. Securities Act”) (the definition of which includes, but is not
limited to, an individual resident in the U.S. and an estate or trust of which
any executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
U.S.);

          2.      none of the Tamm Shares have been or will be registered under
the U.S. Securities Act, or under any state securities or “blue sky” laws of any
state of the United States, and may not be offered or sold in the United States
or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
applicable state and foreign securities laws;

          3.      the Selling Shareholder understands and agrees that offers and
sales of any of the Tamm Shares prior to the expiration of a period of one year
after the date of original issuance of the Tamm Shares (the one year period
hereinafter referred to as the Distribution Compliance Period) shall only be
made in compliance with the safe harbor provisions set forth in Regulation S,
pursuant to the registration provisions of the U.S. Securities Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the U.S. Securities Act or an exemption therefrom and in each case
only in accordance with applicable state and foreign securities laws;

          4.      the Selling Shareholder understands and agrees not to engage
in any hedging transactions involving any of the Tamm Shares unless such
transactions are in compliance with the provisions of the U.S. Securities Act
and in each case only in accordance with applicable state and provincial
securities laws;

          5.      the Selling Shareholder is acquiring the Tamm Shares for
investment only and not with a view to resale or distribution and, in
particular, it has no intention to distribute either directly or indirectly any
of the Tamm Shares in the United States or to U.S. Persons;

--------------------------------------------------------------------------------

-2 -

          6.      the Selling Shareholder has not acquired the Tamm Shares as a
result of, and will not itself engage in, any directed selling efforts (as
defined in Regulation S under the U.S. Securities Act) in the United States in
respect of the Tamm Shares which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the Tamm
Shares; provided, however, that the Selling Shareholder may sell or otherwise
dispose of the Tamm Shares pursuant to registration thereof under the U.S.
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements;

          7.      the statutory and regulatory basis for the exemption claimed
for the sale of the Tamm Shares, although in technical compliance with
Regulation S, would not be available if the offering is part of a plan or scheme
to evade the registration provisions of the U.S. Securities Act or any
applicable state and provincial securities laws;

          8.      Tamm is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Selling
Shareholder contained in the Agreement and this Certificate, and the Selling
Shareholder will hold harmless Tamm from any loss or damage either one may
suffer as a result of any such acknowledgements, agreements, representations
and/or warranties made by the Selling Shareholder not being true and correct;

          9.      the undersigned has been advised to consult their own
respective legal, tax and other advisors with respect to the merits and risks of
an investment in the Tamm Shares and, with respect to applicable resale
restrictions, is solely responsible (and Tamm is not in any way responsible) for
compliance with applicable resale restrictions;

          10.      the undersigned is outside the United States when receiving
and executing this Agreement and is acquiring the Tamm Shares as principal for
their own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Tamm Shares;

          11.      neither the SEC nor any other securities commission or
similar regulatory authority has reviewed or passed on the merits of the Tamm
Shares;

          12.      the Tamm Shares are not being acquired, directly or
indirectly, for the account or benefit of a U.S. Person or a person in the
United States;

          13.      the undersigned acknowledges and agrees that Tamm shall
refuse to register any transfer of the Tamm Shares not made in accordance with
the provisions of Regulation S, pursuant to registration under the U.S.
Securities Act, or pursuant to an available exemption from registration under
the U.S. Securities Act;

          14.      the undersigned understands and agrees that the Tamm Shares
will bear the following legend:

> > > “THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> > > TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN)
> > > PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933,
> > > AS AMENDED (THE “1933 ACT”).
> > > 
> > > NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS,

--------------------------------------------------------------------------------

-3 -

> > > AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR
> > > INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
> > > EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
> > > ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT,
> > > OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
> > > SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE
> > > ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
> > > HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS
> > > IN COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS
> > > DEFINED BY REGULATION S UNDER THE 1933 ACT.”

          17.      the address of the undersigned included herein is the sole
address of the undersigned as of the date of this Certificate.

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.

Rahn & Bodmer   Date: _____________________________________________ Name of
Selling Stockholder           Ueli
Hostettler                                                    Sandra Gut  
Authorized Signatory           Senior Vice
President                                        Assistant Vice President  
Title (if applicable)           Talstrasse 15, 8001 Zurich, Switzerland    
Address                 Zurich, Switzerland     Jurisdiction of Incorporation
(if applicable)


--------------------------------------------------------------------------------